Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 7, 2021 has been entered.
Claims 1-20 remain pending in the application, and are examined.
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed September 28, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, Lns. 16-18 recite, “the fins being inclined radially inward with an angle of inclination between 20 and 40 degrees”. However, it is unclear what the fins are inclined in relation to. Further clarification is needed. [0021]-[0022] of the instant Specification state that the fins are inclined radially inward relative to a radial plane. For purposes of compact prosecution, the above limitation has been examined as, “the fins being inclined radially inward with an angle of inclination between 20 and 40 degrees relative to a radial plane”.
Claims 2-20 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US Pub. No. 2006/0266719; hereinafter Knight; already of record) in view of Barber (US Pat. No. 3,918,920).

Regarding claim 1, Knight discloses a gripping device for a container configured for a biological analysis ([0002], [0004]). The gripping device comprises: 
(see Fig. 14 below at annular part 62, 122 having an x-axis). 

    PNG
    media_image1.png
    496
    719
    media_image1.png
    Greyscale

	Elastically deformable gripping fins extending radially inwardly from the annular part to the X axis ([0004], [0010], [0058], [0060], see Fig. 14 at arms 102 for finger springs for holding sample tubes in place. The arms are flexible and extend from an annular part 62, 122 toward the x-axis). Each of the fins has a radially inner free end, the radially inner free ends of the fins defining a central opening in a rest position in which the fins are not stressed (see Fig. 14 above at the radially inner free end of the fins defining a central opening). The fins are configured to be deformed when a container is introduced into the annular part ([0060], the arms are flexible). The fins are evenly distributed over the circumference of the gripping device (see Fig. 14). Each of (see Fig. 14 at flexible arms 102 having recesses 110, which appear to be bi-elliptical in shape).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the concave zone have a bi-elliptical shape, since the configuration of the concave zone is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the concave zone was significant (see MPEP 2144.04 IV. B.). Knight teaches that the particular shape of the recess, which appears to be bi-elliptical in shape, was selected in order to render the fins more flexible upon deflection by an inserted container ([0060], see Fig. 14), which is the same purpose as the bi-elliptical shape selected by the Applicant in the instant invention (see [045] of the instant Specification).	
	Modified Knight fails to explicitly disclose that the fins are inclined radially inward with an angle of inclination between 20 and 40 degrees relative to a radial plane.
	Barber is in the analogous field of sample container holders (Barber Col. 1 Lns. 29-55). Barber teaches fins that are inclined radially inward with an angle of inclination between 20 and 40 degrees relative to a radial plane (Barber; Col. 3 Lns. 1-21, the ribs 25 when undeflected lie at an angle of about 45 degrees to the center axis. About 45 degrees includes angles between the range of 20 and 40 degrees, see also Figs. 4 and 5 at fins 25, which appear to be inclined radially inward with an angle of inclination between 20 and 40 degrees). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to (Barber; Col. 3 Lns. 1-21, Col. 1 Lns. 29-44).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fins be inclined radially inward with an angle of inclination between 20 and 40 degrees relative to a radial plane, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05, Section II Part A). The motivation would have been to provide fins that are oriented at the optimal angle to be able to grip a container, thereby ensuring that it is securely retained within a holder.
	Note: The instant Claims contain a large amount of functional language (ex: “for a container configured for a biological analysis…”, “configured to be deformed when a container is introduced into the annular part…”, “configured to come into contact with the container…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 3, modified Knight discloses the gripping device according to claim 1. Modified Knight further discloses that the fins are elastically deformable between the rest position in which the fins are not stressed, and a deformed position in which the fins hold the (Knight; [0004], [0010], [0058], [0060], see Fig. 14 at flexible arms 102, which are inclined with respect to a radial plane).

Regarding claim 5, modified Knight discloses the gripping device according to claim 1. Modified Knight further discloses that each of the fins further includes a radially outer end connected to the annular part and lateral edges connecting said outer and inner ends, the lateral edges converging radially inwards with respect to each other (Knight; [0060], see Figs. 14, 15 at flexible arms 102, which have a first end attached to annular part 62,122, and a second free end, the arm tapering in width from the first end to the second end).

Regarding claim 12, modified Knight discloses the gripping device according to claim 3. Modified Knight further discloses that each of the fins has a radially outer end connected to the annular part and lateral edges connecting said outer and inner ends, the lateral edges converging radially inwards with respect to each other (Knight; [0060], see Figs. 14, 15 at flexible arms 102, which have a first end attached to annular part 62,122, and a second free end, the arm tapering in width from the first end to the second end).

Regarding claim 14, modified Knight discloses the gripping device according to claim 1. Modified Knight further discloses a biological analysis apparatus comprising at least one of the gripping devices (Knight; [0004], an automated analyzer).

Regarding claim 16, modified Knight discloses the gripping device according to claim 3. Modified Knight further discloses a biological analysis apparatus comprising at least one of the gripping devices (Knight; [0004], an automated analyzer).

Regarding claim 18, modified Knight discloses the gripping device according to claim 5. Modified Knight further discloses a biological analysis apparatus comprising at least one of the gripping devices (Knight; [0004], an automated analyzer).

Claims 2, 6-8, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Barber, as applied to claims 1, 3, 5, 12, 14, 16, and 18 above, further in view of Bernhard et al. (US Pub. No. 2014/0193300; hereinafter Bernhard; already of record).

Regarding claim 2, modified Knight discloses the gripping device according to claim 1. Modified Knight further discloses the annular part (see Claim 1 above at Knight teaching the annular part in Fig. 14).
	Modified Knight fails to explicitly disclose that the annular part has external peripheral gearing teeth configured to cooperate with a rotating drive.
	Bernhard is in the analogous field of transporting reaction vessels in an automatic analysis apparatus (Bernhard [0001]). Bernhard teaches a sample holder external peripheral gearing teeth configured to cooperate with a rotating drive (Bernhard; [0045], see Figs. 1, 2 at toothed wheel 28 engaging with toothed ring 10 carrying sample holders 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (Bernhard; [0045], see Figs. 1, 2).

Regarding claim 6, modified Knight discloses the gripping device according to claim 2.
	Modified Knight fails to explicitly disclose:
an assembly comprising a conveying system comprising a conveying track and at least one rotationally drivable toothed wheel located at a stirring zone of the conveying track; 
at least one of the gripping devices according to claim 2, the toothed wheel being configured to engage with the outer peripheral gearing teeth of the at least one gripping device to drive the at least one gripping device in rotation.
	Bernhard further teaches an assembly comprising a conveying system comprising a conveying track and at least one rotationally drivable toothed wheel located at a stirring zone of the conveying track, the assembly comprising at least one sample holder, the toothed wheel being configured to engage with outer peripheral gearing teeth of the sample holder to drive the at least one sample holder in rotation (Bernhard; [0045], see Figs. 1, 2 at toothed wheel 28 engaging with toothed ring 10 carrying sample holders 2. The path of the sample holders 2 along the toothed ring 10 can be considered a conveying track, and the toothed ring 10 can be considered a sample holder). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gripping device of modified Knight (Bernhard; [0045], see Figs. 1, 2).

Regarding claim 7, modified Knight discloses the assembly according to claim 6. Modified Knight further discloses a biological analysis apparatus comprising at least one of the assemblies (see Knight [0004] for teaching a biological analysis apparatus, and claim 6 above at Bernhard teaching the assembly in [0045], Figs. 1, 2).

Regarding claim 8, modified Knight discloses the gripping device according to claim 2. Modified Knight further discloses that the fins are elastically deformable between a rest position in which the fins are not stressed, and a deformed position in which the fins hold the container in position, the fins being inclined with respect to a radial plane, in the rest position (Knight; [0004], [0010], [0058], [0060], see Fig. 14 at flexible arms 102, which are inclined with respect to a radial plane).


Regarding claim 11, modified Knight discloses the gripping device according to claim 2. Modified Knight further discloses that each of the fins has a radially outer end connected to the (Knight; [0060], see Figs. 14, 15 at flexible arms 102, which have a first end attached to annular part 62,122, and a second free end, the arm tapering in width from the first end to the second end).

Regarding claim 15, modified Knight discloses the gripping device according to claim 2. Modified Knight further discloses a biological analysis apparatus comprising at least one of the gripping devices (Knight; [0004], an automated analyzer).

Regarding claim 20, modified Knight discloses the gripping device according to claim 8. Modified Knight further discloses that each of the fins has a radially outer end connected to the annular part and lateral edges connecting said outer and inner ends, the lateral edges converging radially inwards with respect to each other (Knight; [0060], see Figs. 14, 15 at flexible arms 102, which have a first end attached to annular part 62,122, and a second free end, the arm tapering in width from the first end to the second end).

Claims 4, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Barber, as applied to claims 1, 3, 5, 12, 14, 16, and 18 above, further in view of Pedrazzini (US Pub. No. 2010/0015007; already of record).

Regarding claim 4, modified Knight discloses the gripping device according to claim 1. Modified Knight further discloses the annular part (see Claim 1 above at Knight teaching the annular part in Fig. 14).
	Modified Knight fails to explicitly disclose that lugs or studs extend axially from the annular part, said lugs or studs defining circumferentially extending spaces between the lugs or studs.
	Pedrazzini is in the analogous field of sample container carriers (Pedrazzini [0001]). Pedrazzini teaches lugs or studs extending axially from an annular part, the lugs or studs defining circumferentially extending spaces between them (Pedrazzini; [0030], see Fig. 1 at vertical centering fingers 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the annular part of the device of modified Knight to include lugs or studs extending axially from the annular part, the lugs or studs defining circumferentially extending spaces between them as in Pedrazzini. Pedrazzini teaches that such lugs or studs will hold a specimen container in place, while the circumferentially extending spaces will enable a barcode reader to easily read a barcode on the specimen container (Pedrazzini; [0030], [0038]-[0039], see Fig. 1).

Regarding claim 10, modified Knight discloses the gripping device according to claim 3. Modified Knight further discloses the annular part (see Claim 1 above at Knight teaching the annular part in Fig. 14).

	Pedrazzini is in the analogous field of sample container carriers (Pedrazzini [0001]). Pedrazzini teaches lugs or studs extending axially from an annular part, the lugs or studs defining circumferentially extending spaces between them (Pedrazzini; [0030], see Fig. 1 at vertical centering fingers 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the annular part of the device of modified Knight to include lugs or studs extending axially from the annular part, the lugs or studs defining circumferentially extending spaces between them as in Pedrazzini. Pedrazzini teaches that such lugs or studs will hold a specimen container in place, while the circumferentially extending spaces will enable a barcode reader to easily read a barcode on the specimen container (Pedrazzini; [0030], [0038]-[0039], see Fig. 1).

Regarding claim 13, modified Knight discloses the gripping device according to claim 4. Modified Knight further discloses that each of the fins has a radially outer end connected to the annular part and lateral edges connecting said outer and inner ends, the lateral edges converging radially inwards with respect to each other (Knight; [0060], see Figs. 14, 15 at flexible arms 102, which have a first end attached to annular part 62,122, and a second free end, the arm tapering in width from the first end to the second end).

Regarding claim 17, modified Knight discloses the gripping device according to claim 4. Modified Knight further discloses a biological analysis apparatus comprising at least one of the gripping devices (Knight; [0004], an automated analyzer).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Barber and Bernhard, as applied to claims 2, 6-8, 11, 15, and 20 above, further in view of Pedrazzini.

Regarding claim 9, modified Knight discloses the gripping device according to claim 2. Modified Knight further discloses the annular part (see Claim 1 above at Knight teaching the annular part in Fig. 14).
	Modified Knight fails to explicitly disclose that lugs or studs extend axially from the annular part, said lugs or studs defining circumferentially extending spaces between the lugs or studs.
	Pedrazzini is in the analogous field of sample container carriers (Pedrazzini [0001]). Pedrazzini teaches lugs or studs extending axially from an annular part, the lugs or studs defining circumferentially extending spaces between them (Pedrazzini; [0030], see Fig. 1 at vertical centering fingers 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the annular part of the device of modified Knight to include lugs or studs extending axially from the annular part, the lugs or studs defining circumferentially extending spaces between them as in Pedrazzini. Pedrazzini teaches that such lugs or studs will hold a specimen container in place, while the (Pedrazzini; [0030], [0038]-[0039], see Fig. 1).

Regarding claim 19, modified Knight discloses the gripping device according to claim 8. Modified Knight further discloses the annular part (see Claim 1 above at Knight teaching the annular part in Fig. 14).
	Modified Knight fails to explicitly disclose that lugs or studs extend axially from the annular part, said lugs or studs defining circumferentially extending spaces between the lugs or studs.
	Pedrazzini is in the analogous field of sample container carriers (Pedrazzini [0001]). Pedrazzini teaches lugs or studs extending axially from an annular part, the lugs or studs defining circumferentially extending spaces between them (Pedrazzini; [0030], see Fig. 1 at vertical centering fingers 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the annular part of the device of modified Knight to include lugs or studs extending axially from the annular part, the lugs or studs defining circumferentially extending spaces between them as in Pedrazzini. Pedrazzini teaches that such lugs or studs will hold a specimen container in place, while the circumferentially extending spaces will enable a barcode reader to easily read a barcode on the specimen container (Pedrazzini; [0030], [0038]-[0039], see Fig. 1).

Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 9-12 of their Remarks that Knight does not teach fins with an angle of inclination between 20 and 40 degrees. While the Examiner agrees with this, the Examiner has rejected this limitation under 35 U.S.C. 103 using Knight in view of Barber. Please see the rejection of Claim 1 under 35 U.S.C. 103 in the instant Office Action for a more detailed explanation. Applicant's amendments necessitated the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/J.M./Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798